Title: Thomas Jefferson to Robert Patterson, 21 March 1811
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Monticello Mar. 21. 11.
          
             Your favor of the 12th is recieved and also the Nautical Almanacs for 1811. 12. for which accept my thanks as well as for the artificial horizon proposed to be forwarded.  as it would be liable to be broken, it would come best by some of the vessels sailing daily from Philadelphia to Richmond addressed to me to the care of Messrs Gibson & Jefferson merchants at Richmond, adding ‘to be forwarded by water’ they will in that case put it into the hands of some careful master of the boats constantly plying between that & this place. the cost of it shall be remitted to you as soon as you will be so good as to make it known to me.before I entered on the business of the world I was much attached to Astronomy & had laid a sufficient foundation at College to have pursued it with satisfaction & advantage. but after 40. years of abstraction from it, and my mathematical acquirements coated over with rust, I find myself equal only to such simple operations & practices in it as serve to amuse me.  but they give me great amusement, and the more as I have some excellent instruments.   my telescope however is not equal to the observation of the eclipses of Jupiter’s satellites, nor is my best time piece sufficiently to be depended on, for that purpose.  I am limited to what can be done with a fine Equatorial, & a Theodolite with telescopes, both by Ramsden, and a 10. I. circle of Borda, or rather of Hadley, for it is his principle. Accept the assurance of my constant friendship and respect
          
            Th:
            Jefferson
        